Citation Nr: 0305482	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-11 500	)	DATE
	)

	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
right knee disability.

2.  Entitlement to an effective date prior to June 1, 1997, 
for a 20 percent rating for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to January 
1984. 

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1992 RO decision that denied an increase in a 
10 percent rating for chondromalacia of the right knee with 
arthritic changes.  In November 1995, October 1996, and 
August 1997, the Board remanded this issue to the RO for 
additional development.  In January 1998, the RO granted a 20 
percent rating for the service-connected right knee 
disability, effective June 1, 1997; the veteran appealed the 
effective date of that rating.  In June 2000, she testified 
at a Board videoconference hearing.  In July 2000, the Board 
remanded the above-captioned claims.


FINDINGS OF FACT

1.  The veteran's right knee disability, including 
postoperative chondromalacia and arthritis, is currently 
manifested by complaints of pain, range of motion from 0 to 
130 degrees, and no significant instability.

2.  The veteran filed a claim for an increase in the 10 
percent rating for the right knee disability in August 1992, 
but the facts do not show an increase in disability to the 
current 20 percent level before June 1, 1997, after a period 
of convalescence due to March 1997 knee surgery.





CONCLUSIONS OF LAW

1.  A right knee disability is not more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).

2.  The criteria for an effective date earlier than June 1, 
1997, for an increased 20 percent rating for the right knee 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from June 1982 to January 
1984.  During service she injured her right knee and was said 
to have chronic chondromalacia and early degenerative joint 
disease of the right knee.

In August 1985, the RO awarded service connection and a 10 
percent rating for chondromalacia patella and arthritic 
changes of the right knee.

In June 1988, she underwent a right knee arthroscopy with 
intra-articular lateral retinacular release.  The RO granted 
a temporary total convalescent rating based on that surgery, 
following which a 10 percent rating was continued.

In March 1992, she injured her right knee at work when she 
slipped on a greasy floor.  On examination, she walked with a 
limp, and she had pain on the patella grind test.  She did 
not have effusion or instability.  Right knee flexion was 
from 0 to 140 degrees.  The diagnosis was medial sprain of 
the right knee, rule out internal derangement.  X-rays were 
normal.  At a follow-up visit that month, she complained that 
the right knee sometimes hurt on walking.  On examination, 
she had no limp; she had pain on the patella grind test with 
no crepitus or instability.  On follow-up treatment, right 
knee motion was from 0 to 110 degrees in April 1992 and from 
0 to 135 degrees in May 1992.  She had some lateral and 
medial joint line tenderness, but no instability or effusion.  
In July 1992, she reported right knee pain, swelling, 
snapping, and giving way.  The diagnosis was internal 
derangement of the right knee.  She was treated on several 
occasions in July 1992 for catching and pain in the right 
knee.  On one visit, she flexed the right knee to 90 degrees.  
On a later visit, she walked with a little limp, but had 
flexion from 0 to 140 degrees; she did not have effusion or 
instability.  

In August 1992, she underwent a right knee arthroscopy and 
closed arthroplasty with excision of a plica.  

In August 1992, she also filed a claim for an increase in the 
10 percent rating for the service-connected right knee 
disability.  

A September 1992 note shows that her postoperative course was 
good; however, she lacked quadriceps strength.  A private 
doctor opined that she had a 15 percent partial impairment of 
the right knee secondary to her work-related injury. 

On VA joints examination in October 1992, she reported 
persistent pain and swelling since the August 1992 
arthroscopy.  On examination, she had swelling at the 
arthroscopic portals, but no effusion; the right knee was 
stable.  Motion was from 0 to 95 degrees with no 
patellofemoral crepitance.  She had quadriceps atrophy.  X-
rays were normal. The impression was status post lateral 
release, right knee, with recurrent injury and resultant 
disability.

In December 1992, the RO denied the claim for an increase in 
the 10 percent rating for the right knee disability. 

At an April 1993 RO hearing, she testified that she reinjured 
her right knee in a March 1992 workplace "slip and fall" 
accident on a greasy floor.  She believed that she could have 
prevented the fall but for her already weakened right knee.  
She said that her doctor told her that it was possible that 
the medial plica that he removed from her knee was caused by 
the first service-connected injury, but that with a medial 
plica it was hard to tell.  She said that she continued to 
have knee problems following the 1988 surgery and that her 
doctor told her that knee problems could have dated as far 
back as 1988.  In July 1993, the RO hearing officer denied 
the claim for an increase in the 10 percent rating for the 
right knee.  

She was treated in October 1995 for right knee pain; X-rays 
were negative.  The impressions were quadriceps 
insufficiency; rule out intra-articular pathology, right 
knee. 

On VA joints examination in May 1996, she described 
intermittent locking, spontaneous bruising, pain with 
barometric changes, and intermittent swelling since then.  
She had mild genu valgus deformity bilaterally, but no 
effusion.  She could fully extend and flex 110 degrees.  She 
had increased excursion in her patella in the medial and 
lateral planes, but there was no subluxation.  She had pain 
on patellar compression and a tremendous amount of pain on 
palpation under the medial and lateral facets of the patella.  
She had no instability on anterior drawer or posterior 
quadriceps active drawer.  Some medial joint line tenderness 
was found.  She did not have varus valgus instability.  The 
examiner opined that chondromalacia was present and quite 
advanced.  He further opined that from the description of the 
plica on the operative note in March 1992, the plica was not 
a post-traumatic plica, and he did not feel that it was 
related to the fall.  He opined that the plica was present 
prior to her fall.  He stated that she possibly had a medial 
tear or some symptoms of a loose body.  He also said that did 
not know how much of her continuing knee problems were 
connected to her chondromalacia.  He opined that her plica 
and internal derangement documented in March 1992 were not 
related to chondromalacia. An accompanying X-ray of the right 
knee was unremarkable.

In July 1996 correspondence, her representative indicated 
that while the limitation of motion due to the right knee 
disability was not per se compensable, the disability should 
be deemed moderate in view of the associated pain. 

On VA joints examination in January 1997, she reported 
significant knee discomfort; she stated that she was 
scheduled to undergo a modified Hauser procedure within the 
following month.  The impression was persistent right knee 
pain, status post initial patellar dislocation or subluxation 
and multiple surgical procedures.  The examiner opined that 
it was difficult to determine the original injury and its 
sequela from the repeat surgical procedures that the patient 
underwent.  There was no significant limitation of function.  
He also indicated that findings revealed pain over most of 
her knee.  It was very difficult to determine the impact of 
her first injury and the influence of subsequent surgeries 
she had undergone.  An X-ray of the right knee was negative.

In March 1997, she was hospitalized for anteromedialization 
of the tibial tubercle without complications.  The diagnosis 
was arthrosis, status post revision, right knee.  

In April 1997, the RO granted a temporary total convalescent 
rating for the right knee, under 38 C.F.R. § 4.30, effective 
March 11, 1997, based on the recent surgery; a 10 percent 
rating was in effect again from May 1, 1997.  

In August 1997, the Board remanded the claim for an increase 
in the rating for service-connected chondromalacia of the 
right knee.  The Board also denied in pertinent part service 
connection for internal derangement of the right knee as 
secondary to chondromalacia of the right knee.

In September 1997, she underwent a VA joints examination.  
She complained of constant right knee pain, despite surgery 
in 1997, especially with any flexion, squatting, or kneeling.  
She described being significantly limited due to persistent 
right knee discomfort.  On examination, she walked with a 
reciprocating heel toe gait.  She had tenderness over right 
knee incision scars and over right knee hardware.  Range of 
motion was from 0 to 125 degrees.  There was diffuse 
tenderness throughout the knee.  She had no effusion, 
erythema, or drainage.  The knee was stable to anterior and 
posterior and varus valgus stress, although such stress 
caused significant discomfort.  The impression was persistent 
right knee pain.  Objective physical findings, such as range 
of motion or muscle strength, were normal, but she was tender 
over the entire right knee without obvious explanation.  

In January 1998, the RO increased the rating for the right 
knee disability to 20 percent, effective June 1, 1997.  

On November 1998 treatment for a right knee injury, the knee 
was stable; she could straight leg raise without difficulty 
and had no neurovascular changes.  X-rays showed minimal 
patellofemoral joint degeneration and evidence of prior 
trauma with internal fixation, but no acute bony 
abnormalities.  In July 2000, she was treated after falling 
when climbing stairs; gait was steady, with full weight 
bearing.  

She testified at a Board videoconference hearing in June 2000 
that despite four surgeries (including the recent removal of 
hardware from an earlier operation), she had right knee 
buckling and would fall down.  She said she used a brace for 
walking over distance; sometimes, she used crutches.  She 
said that after walking, the knee was hard to move due to 
stiffening and swelling.

On VA joints examination in November 2000, she complained of 
pain, weakness, and swelling in the right knee.  She said 
that climbing stairs, getting out of a chair, kneeling, and 
squatting increased her pain, and she reported using crutches 
3 or 4 times a month for 2 or 3 days because of the knee.  
She described feelings of subluxation since the initial 
trauma, but none since the 1997 surgery.  On examination, she 
could bend the right knee from 0 to 130 degrees.  She did not 
appear to subluxate the kneecap.  She had +2 effusion.  She 
was stable to varus and valgus stress; anterior and posterior 
drawer sign, Lachman's, and McMurray's were negative.  She 
had 4+/5 strength in the right quadriceps relative to the 
left.  She could straight-leg raise without difficulty, 
although she rose from a chair somewhat slowly.  Gait was not 
antalgic, and there was no erythema or drainage.  The 
examiner stated that the 1997 knee surgery had improved her 
symptoms; however, she still had some symptoms of 
degenerative changes in her knee, as shown by difficulty in 
getting out of a chair, kneeling, and squatting.  The 
examiner noted that she might require total knee arthroplasty 
in the distant future.  X-rays showed no significant 
arthritic change.  

In December 2000 and January 2001, she was treated at a 
private hospital for falls; she reported giving way of the 
right knee and rolling of the foot.  She was treated by VA in 
January 2001 for claimed falls due to the knee; she reported 
she had fallen twice in the last month and now had an 
unstable right knee joint.  In February 2001, right knee 
incisions were well healed but tender to palpation.  There 
was no medial or lateral joint line tenderness or effusion.  
She had flexion of 0 to 130 degrees.  Gait was not antalgic.  
She was stable to varus and valgus, anterior and posterior 
stresses.  Pain over the incision sites was possibly due to a 
small neuroma, and she was prescribed nonsteroidals and 
Neurontin for possible nerve-related pain around the 
incisions.

The veteran underwent a VA joints examination in August 2001.  
She reported that since the last examination her right knee 
had given way twice.  X-rays showed no joint space narrowing, 
malalignment, or fracture of the right knee.  She had range 
of motion from 0 to 130 degrees.  There was no kneecap 
subluxation or effusion.  The knees were stable to varus and 
valgus stress.  She had negative anterior and posterior 
drawer sign, negative Lachman's, and negative McMurray's.  
She had some decreased strength in the right quadriceps, 
which was 4/5.  Sensation was intact.  She reported she had 
recently fallen and broken open an incision midline over the 
knee.  The incision was healed, with no erythema or drainage; 
it was nontender.  She did not have excessive varus or 
valgus.  She walked without assistive devices.  The 
impression was an unchanged right knee.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the veteran has been notified of the evidence 
needed to substantiate her claims, the responsibility for 
submitting evidence, and the assistance available in 
obtaining evidence.  Pertinent identified evidence has been 
obtained, and several VA examinations have been conducted.  
The notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

A.  Increased rating for a right knee disability

The veteran filed her claim for an increase rating for the 
right knee disability in August 1992.  She has been awarded 
temporary total convalescent ratings based on surgery on 
several occasions, in accordance with 38 C.F.R. § 4.30, but a 
20 percent rating is now in effect.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating a disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the present level of disability is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  

Arthritis established by X-ray findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis plus at least some limitation of motion (even if 
such limited motion would be noncompensable under a 
limitation-of-motion code), a 10 percent rating may be 
assigned for each major joint so involved.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, and it is rated 10 percent when limited to 45 
degrees.  A 20 percent rating is warranted for limitation of 
leg flexion when it is limited to 30 degrees, and a 30 
percent rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, and it is rated 10 percent when limited to 10 
degrees.  A 20 percent rating is warranted when leg extension 
is limited to 15 degrees, and a 30 percent rating is 
warranted when it is limited to 20 degrees.  38 C.F.R. § 
4.71a, Code 5261.

The veteran claims numerous instances of buckling, giving 
way, and falling because of weakness in her right knee.  
However, none of the examinations has found evidence of 
significant recurrent subluxation or lateral instability.  
Indeed, on November 2000 VA examination, she stated that she 
had not had subluxation since 1997 surgery.  Generally, there 
has been no instability on examination; there has only been 
once recent finding of an unstable knee joint, on VA 
treatment in January 2001.  Thus, the evidence does not 
warrant a higher rating under Code 5257.

The veteran has a history of right knee arthritis, although 
recent X-rays show no significant arthritis.  Assuming the 
presence of arthritis with at least some limitation of 
motion, Codes 5003 and 5010 permit a 10 percent rating.  She 
has been examined several times by VA, and none of the 
measured ranges of motion qualifies for a higher rating under 
either Code 5260 or 5261, the codes pertaining to limitation 
of motion.  The most limited range of motion measured has 
been from 0 to 95 degrees in 1992, after a workplace accident 
and before 1992 arthroscopy.  On the most recent VA 
examinations (November 2000; August 2001), motion was from 0 
to 130 degrees.  Even considering the effects of pain, there 
is still no objective evidence of limited motion due to pain 
on use or during flare-ups to the extent required for a 
higher rating under the limitation-of-motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Dual ratings may be assigned for arthritis with limitation of 
motion of a knee (Codes 5003 and 5010) and for instability of 
a knee (Code 5257).  VAOPGCPREC 9-98 and 23-97.  However, 
while there is compensable right knee limitation of motion, 
she does not have compensable instability of that knee, and 
thus dual ratings are not warranted in this case.

The preponderance of the evidence is against the claim for an 
increased rating for the right knee.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Earlier effective date

The RO increased the rating for the right knee disability, 
from 10 percent to 20 percent, effective June 1, 1997.  A 
temporary total convalescent rating had been in effect, under 
38 C.F.R. § 4.30, prior to that since March 11, 1997, and a 
10 percent rating had been in effect prior to that since 
August 1, 1988.  She now seeks an earlier effective date for 
the assignment of that 20 percent rating.  Specifically, she 
argues that the effective date should correspond to the date 
of her claim in August 1992.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).

The RO received the increased rating claim in August 1992.  
In the year prior to this claim, the veteran was treated for 
right knee symptoms due to a March 1992 workplace accident.  
However, those symptoms and resulting surgery are not 
attributed to the service-connected right knee 
chondromalacia.  Although she had advanced chondromalacia in 
May 1996, according to VA examination of January 1997, there 
was no significant limitation of function at that time.  It 
was not until after the March 1997 surgical procedure that 
her right knee disability demonstrated a worsening, such as 
limitation on flexion.  Prior to June 1, 1997, except for the 
temporary total convalescent period based on surgery, the 
right knee disability is not shown to have been 20 percent 
disabling under any of the applicable diagnostic codes. 

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for an increased 20 
percent rating for the right knee disability.  The benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increase in a 20 percent rating for a right knee 
disability is denied. 

An earlier effective date for an increased 20 percent rating 
for a right knee disability is denied.  

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

